Citation Nr: 0631571	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  03-22 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUE

Entitlement to an increased rating for postgastrectomy 
syndrome, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1968.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2001 rating 
decision of the Newark, New Jersey, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in 
November 2005, at which time the Board remanded the case for 
further action by the originating agency.  


REMAND

In March 2006 the veteran submitted additional medical 
records to the Board from the CentraState Medical Center.  
He has not waived his right to have this evidence initially 
considered by the originating agency.  In addition, the 
veteran has submitted a VCAA notice response indicating that 
he has more information to give to VA.  In this regard, the 
Board notes that in its November 2005 remand, the Board 
ordered that the veteran be requested to provide a medical 
release form to enable VA to procure treatment records from 
the veteran's private physician, Dr. Jerry Jurado.  While 
the veteran was contacted by letter in January 2006 and 
asked to provide the release, no response was received.  In 
light of the veteran's current VCAA notice response, the 
Board finds that he should again be contacted and asked to 
provide a medical release form for Dr. Jurado.

The Board also notes that the veteran has not been provided 
all notice required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified in Dingess.  
The RO or the AMC should specifically 
request that the veteran execute a 
medical release authorizing VA to obtain 
medical treatment records from Dr. Jerry 
Jurado.

2.  Then, the RO or the AMC should 
attempt to obtain a copy of all pertinent 
records identified but not provided by 
the veteran.  If the RO or the AMC is 
unable to obtain a copy of any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to 
provide a copy of the outstanding 
evidence.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
adjudicate the veteran's claim based on a 
de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond before 
the case is returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


